Citation Nr: 1541195	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active service with an honorable discharge from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged with a "bad conduct" discharge.  A May 1988 administrative decision ruled that his "bad conduct" discharge was a bar to VA benefits, and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  See May 2009 Veteran statement.  However, in April 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

By a decision dated in May 2013, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the matter.  In a December 2013 order, the Court endorsed the JMR, and the Veteran's claim was returned to the Board for compliance with the instructions in the December 2013 Court-adopted JMR.

In May 2014, the Board reopened the Veteran's claim of service connection for degenerative arthritis of the right hip, and remanded the matter for further development.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include a December 2013 letter from the Veteran to his congressional representative, and VA treatment records from the Central Arkansas Health Care System dated from April 2010 to April 2012; other documents are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2015 statement, the Veteran requested that VA obtain and review his treatment records dated December 10, 2014 from his primary care physician at the North Little Rock VA Medical Center (VAMC).  On remand, the AOJ should obtain all outstanding VA treatment records.

In December 2014, the Board requested a Veterans Health Administration (VHA) medical opinion from an orthopedist.  The Board asked the VHA orthopedist to review the evidentiary record, and then opine as to whether the Veteran's current right hip disability is related to or caused by the Veteran's active duty service.  The Board requested the orthopedist address each of the Veteran's contentions as to how his current right hip disability is related to his active duty service.  In his original opinion, Dr. I.A.C. only addressed one of the Veteran's contentions.  In March 2015, the Board requested an addendum opinion, and asked Dr. I.A.C. to address each of the Veteran's contentions.  Unfortunately, Dr. I.A.C.'s August 2015 medical opinion again did not address all of the Veteran's contentions.  As this case has been advanced on the Board's docket, and as the Veteran has now requested VA obtain outstanding medical records, on remand the AOJ should obtain a medical opinion from a different orthopedist as to the nature and etiology of the Veteran's current right hip disability.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records from August 2014 to the present, to include the Veteran's December 10, 2014 primary care notes from the North Little Rock VAMC.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an orthopedist, other than Dr. I.A.C., to determine the nature and etiology of the Veteran's right hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right hip disability is related to or caused by the Veteran's active duty service?

For the purposes of the opinion being sought, the examiner is asked to address each of Veteran's contentions as to how he believes his current right hip disability is related to his active duty service:

a) The Veteran contends that he suffered a fall between decks during service.  See March 2005 Veteran statement.

b) The Veteran contends that during service he worked as a cook, was a senior officer, and that while stationed on aircraft carriers the position required twelve hour shifts with a lot of standing, walking, and climbing up and down ladders.  See April 2006 Travel Board hearing testimony; DD 214 (confirming the Veteran was a cook). 

c) The Veteran contends that the left knee injury he suffered during service after falling from a moving train changed his gait and caused his right hip disability.  See May 2010 VA primary care note; see also January 1978 service treatment record (Veteran had fallen off a train and suffered a deep abrasion to his left knee).  In an April 2013 VA primary care note, the Veteran's physician opined, "Prior [history] of left knee injury which was quite severe in 1978 while in the military and I suspect that this chronic pain could have contributed to the necrosis of the right hip joint...."

d) The examiner should also address the contentions of the Veteran and his wife that the Veteran's treating VA providers have stated that his right hip is related to service.  See May 2010 Veteran statement; May 2010 VA primary care note; December 2009 Veteran statement.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's opinion complies with the Board's remand instructions.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

